  Case 2:12-cr-00577-BRM Document 141 Filed 08/23/19 Page 1 of 4 PageID: 2104



From: Bawer Aksal #64705-050
LSCI Allenwood
P0 BOX 1000
White Deer, PA 17887

To: Hon. Judge Brian R. Martinotti
    c/o Clerk of Court
    50 Walnut ST
    MLK Jr. Fed Court Bldg.
    Newark NJ 07102
In RE:   REQUESTING ASSISTANCE WITH RRC/HOME CONFINfl1ENT FOR COMPASSIONATE
         RELEASE FOR THE LAST FOUR (4) MONTHS OF PRISON TIME I HAVE LEFT.

Date: 8/12/2019


Dear Honorable Judge Martinotti:

     I am writing today to request your assistance and to obtain fair consideration
for a combination of home confinement/compassionate release for the final
four months of my term of incarceration for the reason of a medical condition
that I have learend through biopsy that I have Multiple Myeloma which is a
type of blood cancer, among which symptoms include extreme bone, chest, and
back fatigue and pain. It needs to be treated as soon as possible otherwise
it can be deadly.
     First and foremost, I have no prior criminal history. I was CEO for an
apparel company in N.J. prior to my term of incarceration. I was on home confinement
and the Court specifically found that I posed no danger to the community.
During my term of incarceration, I have maintained clear conduct; with no
incident reports or write-ups for six (6) years that I have been in prison.
I have no detainers; and a stable home.
     The above facts, combined with the additional information that I am a
college graduate, have a 9 year-old daughter to look after; which makes me
a minimal-risk inmate.
     In March of 2019 when I first experienced my symptoms, I went to the
medical facility here at Allenwood and told my Physician’s Assistant (P.A.)
that I was in a great deal of pain, but he refused to examine me and for three
weeks in a row I was sent back to my unit. Finally when I was seen by my P.A.
I was told to just take some pain killers, it will go away.
     On May 14, 2019, I passed out in the bathroom and hit my head on toilet!
urinal after falling and was taken to the medical center where I was not attended

                                        1
  Case 2:12-cr-00577-BRM Document 141 Filed 08/23/19 Page 2 of 4 PageID: 2105


to for fifteen (15) minutes. I passed out 2 times in medical as well before
a P.A. finally came out accusing me of faking my illness and looking for pills.
I begged P.A. to send me outside to see the specialist, but instead they called
2 Lieutenants who handcuffed me and threw me half-conscious mt the SHU (Segregated
Housing Unit), breaking my 2 right ribs (See Exhibit A).
     After that incident, I filed administrative remedy papers on medical
staff and two Lieutenants, the medical facility manager and P.A. Since I filed
administrative remedies against Allenwood Institution, I have been retaliated
against by different staff mEnbers who are constantly searching my cell. I
have been called (specifically by 2 C.0.s) a “big baby” and a coward, in addition
to statements like, “Had I known about your case, I would have done something
to you that involved a brick;” as well as being told that I had better stop
writing up the staff.
     One day as I was entering the chowhall, the Lt. was pointing me out to
other C.O.s.

     I. RRC/HOME CONFINEMENT
     I have spoken to my case manager, Ms. Hause, io has refused to extend
me my 6 months RRC/6 months home confinement. When I told her about the new
law (First Step Act Section 602 - speaking of home confinment and the updated
2019 Guidance on applying home confiment under this Act, in which the Bureau
stated it “interprets the language of F.S.A to refer inmates that have lower
risks of re-offending in the co&nunity and re-entry needs that can be addressed
without RRC placement); Ms. Hause responded by saying, “I don’t care about
Congress or Sentate laws they have passed. .1 decide whether to give you RRC
                                          .


or home confinement, so go ahead and appealmy decision.”
     Ms. Hause told me that she has put Public Safety Factor (PSF) on me,
therefore I will not receive home confinement or RRC. I knew right away that
she was retaliating against me because I had filed administrative rememdies
against medical staff.
     Ms. Hause also retaliated against many other inmates, including an African
American inmate named Mr. Nyene Baker. Mr. Baker also had a lot of problems
with medical staff; in fact it was the same P.A. (Mr. Andruzzi) and same Lt’s.
Ms. Hause retaliated against Mr. Baker by putting Management Variable (MCIV)
on him and taking away his camp eligibility-status. After Mr. Baker wrote
to Hon. Cory Booker, Mr. Booker’s office investigated and found Ms. Hause
misusing her power. The management variable was removed and Mr. Baker had

                                     2
  Case 2:12-cr-00577-BRM Document 141 Filed 08/23/19 Page 3 of 4 PageID: 2106


his camp eligibility restored.
     Mr. Baker is my witness, as he saw what prison officials did to me. I
have other witnesses as well, but will not name them as I feel it is unwarranted
at this time; otherwise they will be retaliated against and lose their camp
eligibility as well, or ability to transfer to another prison.
     After I wrote a letter to F-Ion. Gory Booker and c.c.’d it to the Warden,
Ms. Hause provided rue with my 7 days Good Conduct Time (cci’) which she was
initially refusing to provide me as well.
     In the six years that I have been here created problems for me but nothing
else. Now she took my 3 months of RRC. In this prison if you make one complaint
about staff, everyone else retaliates against you. Because everyone is either
related or friends.
     In the First Step Act, all inmates are eligible for home confinement.
RRN staff should consider this option for appropriate inmates to the maximum
extent possible. Id. and under 18 u.s.c. §3624(c) the Director is not limited
to just 6 months.
     Here, I have done most of my time and have only 4 months left, All I
am asking is that I be considered for four (4) months Home Confinement or
Four (4) months Compassionate Release so that I can start my cancer treatment
at my home in N.J. among my loved ones.


     II.   CGMPASSIONATE RELEASE
     The BOP is permitted to consider an inmate early based on medical circumstances
as part of the compassionate release; 18 USC §3582(c)(1)(A) and 18 USC §4042(g).

     In addition to the above, Aksal was recently diagnosed with M. N’eloma,
a type of blood cancer. Chemotherapy is the prescribed treatment plan. Chemotherapy
can have devastating effects on the body, and a prison is not the place to
undergo such treatment.

      Recently, Ms. Hause and Warden (D.K. White) have denied my compassionate
 release request. The reason they denied my request was because medical staff
 has not approved the compassionate release. This morning on 8/13/2019, I went
 to see my P.A. Ms. Gore and Doctor Miller, and asked them if they have made
 such decision. The answer was “no.”
      Also, my oncologist Dr. Kumar who has been doing all of the biopsies
 told me that he would recoimend me for four (4) months of compassionate release
 so that I can have my cancer treatment at my own home, thus making my recovery
 much easier.
                                        3
Case 2:12-cr-00577-BRM Document 141 Filed 08/23/19 Page 4 of 4 PageID: 2107



     The Warden and Ms. Hause’s decision was based on other lies and retaliation
against me. Your Honor, you are the only person who can put a stop to their
greediness and unlawfulness. Inmates’ lives should come before any bonuses,
business and discrimination.
     For the foregoing reasons, I request help from you, Hon. Judge Martinotti
and your office for any help you can extend to me regarding 4 months of home
confinement or 4 months of compassionate release so that I can deal with my
cancer treatment at my home in New Jersey.

                                             Sincerely ,


                                           S Bawer Aksal




                                       4
